121 F.3d 531
UNITED STATES of America;  Leslie M. Nishimura, RevenueAgent of the Internal Revenue Service, Plaintiffs-Appellants,v.Laddie F. JOSE, Trustee of Jose Business Trust and JoseFamily Trust, Defendant-Appellee.
No. 93-17028.
United States Court of Appeals,Ninth Circuit.
Aug. 8, 1997.

Before:  HUG, Chief Judge.

ORDER

1
Prior report:  71 F.3d 1484.


2
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.